                                                Case 18-51257                 Doc 2      Filed 12/13/18    Page 1 of 9

                                                                        UNITED STATES BANKRUPTCY COURT
                                                                       MIDDLE DISTRICT OF NORTH CAROLINA

 Fill in this information to identify your case:


 Debtor 1:               Kenneth                                Earl                      Kirkus                       Check if this is an amended plan,
                         First Name                             Middle Name               Last Name                 and list below the sections of the
                                                                                                                    plan that have changed.
 Debtor 2:               Brenda                                 Kay                       Kirkus
 (Spouse, if filing)     First Name                             Middle Name               Last Name

 Case Number:
 (If known)

 SSN# Debtor 1: XXX-XX-                     xxx-xx-4004

 SSN# Debtor 2: XXX-XX-                     xxx-xx-4129


                                                                               CHAPTER 13 PLAN


 Section 1:            Notices.

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on this form does not indicate that
the option is appropriate in your circumstances. Plans that do not comply with Local Rules and judicial rulings may not be confirmable. You must
check each box that applies in § 1.1 and 1.3 below. If an item is checked as “Not Included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 4, which may result in a            Included                 Not Included
              partial payment or no payment at all to the secured creditor.
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest will          Included                 Not Included
              be done by separate motion or adversary proceeding.
 1.3          Nonstandard provisions set out in Section 9                                                      Included                 Not Included


To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You will need to file a proof of claim in order to be paid under any plan. Official notice will be sent to Creditors, which will provide the name and
address of the Trustee, the date and time of the meeting of creditors, and information regarding the filing of proofs of claim.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you
may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
to confirmation at least seven days before the date set for the hearing on confirmation. You will receive notification from the Bankruptcy Court of
the date set for the hearing on confirmation. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is
filed. See Bankruptcy Rule 3015.

The applicable commitment period is:

                  36 Months

                  60 Months

The amount that allowed priority and non-priority unsecured claims would receive if assets were liquidated in a Chapter 7 case, after allowable
exemptions, is estimated to be $ 0.00 .

 Section 2:            Payments.

2.1 The Debtor will make payments to the Trustee as follows:


APPENDIX D                                                                            Chapter 13 Plan                                       Page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                                Case 18-51257              Doc 2   Filed 12/13/18         Page 2 of 9

        $1,620.00 per Month for 60 month(s)

        Additional payments               NONE

2.2 The Debtor shall commence payments to the Trustee within thirty (30) days from the date the petition was filed. If fewer than 60 months of
     payments are specified, additional monthly payments will be made to the extent necessary to pay creditors as specified in this plan.

 Section 3:           Fees and Priority Claims.

3.1 Attorney fees.

           The Attorney for the Debtor will be paid the presumptive base fee of $ 4500.00 . The Attorney has received $500.00 from the Debtor
        pre-petition and the remainder of the fee will be paid monthly by the Trustee as funds are available.

           The Attorney for the Debtor will be paid a reduced fee of $      . The Attorney has received $              from the Debtor pre-petition and the
        remainder of the fee will be paid monthly by the Trustee as funds are available.

              The Attorney for the Debtor will file an application for approval of a fee in lieu of the base fee.

3.2 Trustee costs. The Trustee will receive from all disbursements such amount as approved by the Court for payment of fees and expenses.

3.3 Priority Domestic Support Obligations (“DSO”).

        a.        None. If none is checked, the rest of Section 3.3 need not be completed or reproduced.


3.4 Other Priority Claims to be Paid by Trustee.

        a.        None. If none is checked, the rest of Section 3.4 need not be completed or reproduced.

        b. To Be Paid by Trustee

                          Creditor                                                                          Estimated Priority Claim
 Davidson County Tax Collector                                                                                                                                $0.00
 Employment Security Commission                                                                                                                               $0.00
 IRS                                                                                                                                                          $0.00
 NC Department of Revenue                                                                                                                                     $0.00

 Section 4:           Secured Claims.

4.1 Real Property – Claims Secured Solely by Debtor’s Principal Residence.

        a.        None. If none is checked, the rest of Section 4.1 need not be completed or reproduced.
        b.        Maintenance of Payments and Cure of Default.

              Installment payments on the claims listed below will be maintained and any arrearage will be paid in full. Proofs of claim should reflect
              arrearage amounts through the petition date. For accounts that are in default, the Trustee will commence disbursements of installment
              payments the month after confirmation. Any filed arrearage claim will be adjusted to include post-petition installment payments through
              the month of confirmation.

              Amounts stated on a filed proof of claim, and as adjusted to include post-petition payments through the month of confirmation, will
              control over any contrary amounts listed below for the installment payment and the arrearage. Additionally, the Trustee will adjust the
              installment payment in accordance with any Notice of Mortgage Payment Change filed under Bankruptcy Rule 3002.1.

              The Trustee is authorized to pay any post-petition fee, expense, or charge for which notice is filed under Bankruptcy Rule 3002.1 if no
              objection is filed to such fee, expense, or charge.

             Creditor                                    Address of Residence           Current       Installment        Estimated         If Current,
                                                                                          Y/N          Payment           Arrearage           Indicate
                                                                                                                         Amount on         by Debtor
                                                                                                                        Petition Date     or Trustee
 US Bank National                   157 Evergreen Circle Lexington, NC 27292           No                 $587.10            $34,903.89 Trustee
 Association                        Davidson County
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                                Case 18-51257                     Doc 2   Filed 12/13/18          Page 3 of 9


        c.        Claims to be Paid in Full by Trustee

             Creditor                Address of Residence                   Estimated              Monthly                   Monthly                  Contractual
                                                                              Claim                Payment                    Escrow                   Interest
                                                                                                                             Payment                     Rate
 -NONE-

        d.       Request for Valuation to Treat Claims as Totally Unsecured. This will be effective only if the applicable box in Section 1.1. of this plan is
              checked.

             Creditor                   Address of Residence                  Estimated            Value of                 Amount of                  Amount of
                                                                                Claim             Residence                Claims Senior                Secured
                                                                                                                           to Creditor's                 Claim
                                                                                                                               Claim
 -NONE-

4.2 Real Property – Claims Secured by Real Property Other Than by Debtor’s Principal Residence AND Claims Secured by Debtor’s Principal
     Residence and Additional Collateral.

        a.        None. If none is checked, the rest of Section 4.2 need not be completed or reproduced.


4.3 Personal Property Secured Claims.

        a.        None. If none is checked, the rest of Section 4.3 need not be completed and reproduced.

        b.        Claims Secured by Personal Property to be Paid in Full.

             Creditor                        Collateral                     Estimated              Monthly            Interest         Adequate             Number of
                                                                              Claim                Payment              Rate           Protection           Adequate
                                                                                                                                        Payment             Protection
                                                                                                                                                            Payments
 Federal Finance                    08 Mitsubishi and                               5900.00                  120.00 7.25
                                    2013 Nomad
                                    Camper

        c.         Claims Secured by Personal Property excluded from 11 U.S.C. § 506 being either (i) incurred within 910 days before the petition date
               and secured by a purchase money security interest in a motor vehicle acquired for personal use of the Debtor, or (ii) incurred within one
               (1) year of the petition date and secured by a purchase money security interest in any other thing of value. The filed claim must include
               documentation to show exclusion from 11 U.S.C. § 506 in order to be paid in full.

             Creditor                        Collateral                     Estimated              Monthly            Interest         Adequate             Number of
                                                                              Claim                Payment              Rate           Protection           Adequate
                                                                                                                                        Payment             Protection
                                                                                                                                                            Payments
 -NONE-

        d.        Request for Valuation to Treat Claims as Secured to the Value of the Collateral and Any Amount in Excess as Unsecured. This will be
               effective only if the applicable box in Section 1.1 of this plan is checked.

      Creditor             Estimated              Collateral          Value of     Amount of    Amount of        Monthly          Interest    Adequate Number of
                           Amount of                                 Collateral      Claims    Secured Claim     Payment            Rate     Protectionn Adequate
                           Total Claim                                              Senior to                                                 Payment    Protection
                                                                                   Creditor's                                                            Payments
                                                                                      Claim
 Capital One                $13,991.00 2013                          $7,920.00           $0.00    $7,920.00         $120.00        7.25%            $0.00
 Bank, N.A.                            Chevrolet
                                       Cruz
                                       74000.00
                                       miles


Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                                Case 18-51257                 Doc 2       Filed 12/13/18           Page 4 of 9


         e.       Maintenance of Payments and Cure of Default.

              Proofs of claim should reflect arrearage through the petition date. For accounts that are in default the Trustee will commence
              disbursements of installment payments the month after confirmation and any filed arrearage claims will be adjusted accordingly.
              Amounts stated on a proof of claim as adjusted to include post-petition payments through the month of confirmation, will control over
              any contrary amounts listed below for the installment payment and the arrearage.

                         Creditor                                               Collateral                        Installment             Estimated Arrearage
                                                                                                                   Payment               Amount on Petition Date

 -NONE-
The Debtor requests that the Court determine the value of the secured claims listed as set forth in Sections 4.1.d, 4.2.d, and 4.3.d as applicable. For
each non-governmental secured claim listed above, the Debtor states that the value of the secured claim should be set out in the column headed
Amount of Secured Claim. For secured claims of governmental units only, unless otherwise ordered by the Court, the value of a secured claim listed
in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed above. For each listed claim, the value of
the secured claim will be paid in full with interest at the rate stated above.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Section 6 of this plan. If
the amount of a creditor’s secured claim is listed above as having no value, the creditor’s allowed claim will be treated in its entirety as an
unsecured claim under Section 6 of this plan. Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of
claim controls over any contrary amounts listed in Section 4.

The holder of any claim listed in Section 4 as having value in the column headed Amount of Secured Claim will retain the lien on the property
interest of the Debtor or the estate until the earlier of:

       (a) payment of the underlying debt determined under non-bankruptcy law, or

       (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

 Section 5:           Collateral to be Surrendered.

         a.       None. If none is checked, the rest of Section 5 need not be completed or reproduced.

 Section 6:           Nonpriority Unsecured Claims.

6.1 Nonpriority Unsecured Claims Not Separately Classified.

         Allowed nonpriority unsecured claims will be paid pro rata with payments to commence after priority unsecured claims are paid in full.

         a.      The estimated dividend to nonpriority unsecured claims is                   0   %.

         b.      The minimum sum of $                      will be paid pro rata to nonpriority unsecured claims due to the following:

                                Liquidation Value

                                Disposable Income

                                Other

6.2 Separately Classified Nonpriority Unsecured Claims.

         a.       None. If none is checked, the rest of Section 6.2 need not be completed or reproduced.


 Section 7:           Executory Contracts and Unexpired Leases.

       a.     ? None. If none is checked, the rest of Section 7 need not be completed or reproduced.

       b.     X Executory Contracts and Leases to be Rejected.

                                        Creditor                                                       Nature of Lease or Contract
Sprint                                                                               Cell phone contract
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                                Case 18-51257            Doc 2     Filed 12/13/18       Page 5 of 9



       c.     ? Executory Contracts and Leases to be Assumed.

                 Creditor                           Nature of Lease or       Monthly   Payment by   Arrearage    Arrearage        Monthly
                                                        Contract             Payment    Debtor or    Amount       Paid by       Payment on
                                                                                         Trustee                 Debtor or       Arrearage
                                                                                                                  Trustee
                                                                         $                          $                           $




        a.        None. If none is checked, the rest of Section 7 need not be completed or reproduced.

        b     X Executory Contracts and Lease to be rejected.




 Section 8:           Local Standard Provisions.

8.1 a. The Trustee shall collect and disburse payments in accordance with the plan.
     b. Proofs of claim must be filed to receive disbursements pursuant to the plan. Any claim to be paid as secured must contain evidence of a
         properly perfected lien on property of the estate. If a claim is listed as secured and the creditor files an unsecured claim, the claim will be
         treated as unsecured.
     c. Any creditor holding an allowed secured claim and to whom the Debtor is surrendering property under the order confirming plan is
         granted relief from the automatic stay as to the property and relief from any co-debtor stay so the creditor may obtain possession and
         liquidate the property. Any net proceeds, after payment of liens and costs of liquidation, are to be forwarded to the Trustee.
     d. All payments being made by the Trustee on any claim secured by real or personal property shall terminate upon the lifting of the
         automatic stay with respect to the affected property.
     e. Notwithstanding the allowance of a claim as secured, all rights under Title 11 to avoid liens are reserved and confirmation of the plan is
         without res judicata effect as to any action to avoid a lien.
     f. Notwithstanding 11 U.S.C. § 1327(b), all property of the estate as specified by 11 U.S.C. §§ 541 and 1306 shall continue to be property of
         the estate following confirmation until the earlier of discharge, dismissal, or conversion of the case.
     g. Confirmation of the plan shall not prejudice the right of the Debtor or Trustee to object to any claim.
     h. The Debtor must promptly report to the Trustee and must amend the petition schedules to reflect any significant increases in income and
         any substantial acquisitions of property such as inheritance, gift of real or personal property, or lottery winnings.

8.2 THE FOLLOWING ADDITIONAL PROVISIONS ARE APPLICABLE TO THE HOLDER OR SERVICER (“HOLDER”) OF A CLAIM SECURED BY A DEED OF
     TRUST, A MORTGAGE OR SECURITY INTEREST IN REAL PROPERTY, OR A MOBILE HOME THAT IS THE DEBTOR’S PRINCIPAL RESIDENCE:

        a. The Holder, upon confirmation, is precluded from imposing late charges or other default related fees based solely on pre-confirmation
           default.

        b. If the Trustee is disbursing ongoing monthly installment payments, the Holder must apply each ongoing payment to the month in which
           the payment is designated.

        c. For any loan with an escrow account, the Holder must prepare and must send an escrow analysis annually to the Debtor, the Trustee and
           the Debtor’s attorney. The first escrow analysis must be filed with the proof of claim in accordance with Bankruptcy Rule 3002.1. The
           escrow analysis should not include any amounts that were included or should have been included in the arrearage claim.

        d. The Holder shall continue to send monthly statements to the Debtor in the same manner as existed pre-petition and such statements will
           not be deemed a violation of the automatic stay.

        e. The Holder is required, upon request, to provide account information to the Trustee within 21 days of the request and failure to provide a
           timely response may result in an order requiring the Holder to appear and show cause as to why Holder should not be sanctioned for
           failure to comply.

        f. Nothing herein shall modify Holder’s responsibilities under Bankruptcy Rule 3002.1.


Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                                Case 18-51257        Doc 2      Filed 12/13/18          Page 6 of 9

        g. Unless the Court orders otherwise, an order granting a discharge in the case shall be a determination that all pre-petition and
           post-petition defaults have been cured and the account is current and reinstated on the original payment schedule under the note and
           security agreement as if no default had ever occurred.
        h. PENALTY FOR FAILURE OF HOLDER TO COMPLY WITH THE REQUIREMENTS OUTLINED IN BANKRUPTCY RULE 3002.1.
           Without limitation to the Court’s authority to afford other relief, any willful failure of the Holder to credit payments in the manner
           required by Bankruptcy Rule 3002.1 or any act by the creditor following the entry of discharge to charge or collect any amount incurred or
           assessed prior to the filing of the Chapter 13 Petition or during the pendency of the Chapter 13 case that was not authorized by the order
           confirming plan or approved by the Court after proper notice, may be found by the Court to constitute contempt of Court and to be a
           violation of 11 U.S.C. § 524(i) and the injunction under 11 U.S.C. § 524(a)(2).

 Section 9:           Nonstandard Plan Provisions.

              a.                None. If none is checked, the rest of Section 9 need not be completed or reproduced.


By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certify(ies) that the wording and order of
the provisions in this Chapter 13 Plan are identical to those contained in MDNC Local Form 113, other than any nonstandard provisions included
in Section 9.

Signature(s):

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the
Debtor(s), if any, must sign below.

        /s/ Kenneth Earl Kirkus                                                     /s/ Brenda Kay Kirkus
        Kenneth Earl Kirkus                                                         Brenda Kay Kirkus
        Signature of Debtor 1                                                       Signature of Debtor 2

        Executed on           December 13 , 2018                                    Executed on    December 13 , 2018
                              mm/dd/yyyy                                                           mm/dd/yyyy


 /s/ John A. Meadows                                                              Date:    December 13 , 2018
 John A. Meadows 13237
 Signature of Attorney for Debtor(s)

 Address:              Meadows and Aderhold, PA
                       2596-C Reynolda Rd.
                       Winston Salem, NC 27106
 Telephone:            336-723-3530
 State Bar No:         13237 NC




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                                                Case 18-51257            Doc 2        Filed 12/13/18      Page 7 of 9

                                                                     UNITED STATES BANKRUPTCY COURT
                                                                      Middle District of North Carolina

 In re: Kenneth Earl Kirkus                                                       )        Case No.
        Brenda Kay Kirkus                                                         )
        157 Evergreen Circle                                                      )
                         (address)                                                )
        Lexington NC 27292-0000                                                   )        CHAPTER 13 PLAN
 SS# XXX-XX- xxx-xx-4004                                                          )
 SS# XXX-XX- xxx-xx-4129                                                          )
                                                                                  )
                                          Debtor(s)                               )

                                                                          CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the Notice to Creditors and Proposed Plan was served by first class mail, postage prepaid , to the following
parties at their respective addresses:

Reid Wilcox
Clerk of Court
U.S. Bankruptcy Court
Middle District of North Carolina
P.O. Box 26100
Greensboro, NC 27402
Kathryn L. Bringle
Chapter 13 Trustee
Winston-Salem Division
Post Office Box 2115
Winston-Salem, NC 27102-2115

 Alpat Company
 P.O Box 1689
 OK 74590
 American Infosource LP as agent for
 P.O. Box 268941
 Oklahoma City, OK 73126
 Capital One Bank, N.A.
 Attention: Officer
 4851 Cox Rd.
 Glen Allen, VA 23060
 Convergent
 800 SW 39 St.
 Renton, WA 98057
 Cornerstone Health
 P.O. Box 580063
 Charlotte, NC 28258-0063
 Credit Bureau
 P.O. Box 26140
 Greensboro, NC 27402
 Davidson County Tax Collector
 P.O. Box 1577
 Lexington, NC 27293
 Directv
 P.O. Box 11732
 Newark, NJ 07101
 Duke University Health
 5213 South Alston Ave.
 Durham, NC 27713
 Employment Security Commission
 Attn: Bankruptcy
 P.O. Box 26504
 Raleigh, NC 27611
 Enhanced Recovery
 P.O. Box 57547
 Jacksonville, FL 32241

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                                                Case 18-51257        Doc 2   Filed 12/13/18   Page 8 of 9

 Federal Financial Services, Inc.
 Attention: Officer
 203 Knollwood Dr.
 Elkin, NC 28621
 Federal Financial Services, Inc.
 Attn: Officer
 116 East Market St.
 Elkin, NC 28621
 First Point Collection
 P.O. Box 26140
 Greensboro, NC 27402
 Franklin Collection Service
 2978 W. Jackson Street
 Tupelo, MS 38803
 Greensboro Radiology PA
 1331 N. Elm Street, Ste. 1B
 Greensboro, NC 27401-1023
 High Point Radiology Services, PA
 1317 N,. Elm Street, Suite 1B
 Greensboro, NC 27401
 High Point Regional
 Premier Surgery Center
 4515 Premier Dr., Suite 102
 High Point, NC 27265
 Interstate Collections
 711 Coliseum Plaza Ct.
 Winston Salem, NC 27106
 IRS
 P.O. Box 21126
 Philadelphia, PA 19114
 Medical Data Systems
 d/b/a Medical Revenue Service
 1374 S. Babcock St.
 Melbourne, FL 32901
 Medical Data Systems
 1374 S. Babcock St.
 Melbourne, FL 32901
 Medical Data Systems
 d/b/a Medical Revenue Service
 755 E. Nasa Blvd.
 Melbourne, FL 32901
 NC Department of Revenue
 P.O. Box 1168
 Raleigh, NC 27640
 Nikki Kimbrall
 c/o Shaprio and Ingle
 10130 Perimeter Parkway, Suite 400
 Charlotte, NC 28216
 Novant Health
 c/o RCS Whitehall
 P.O. Box 30143
 Charlotte, NC 28230
 Novant Health Thomasville Medical
 P.O. Box 11549
 Winston Salem, NC 27116
 Novant Health-Rowan Regional Medical
 P.O. Box 11549
 Winston Salem, NC 27116
 Novant Physicians
 P.O. Box 602584
 Charlotte, NC 28260
 PMAB
 P.O. Box 12150
 Charlotte, NC 28220
 Regional Management Corporation


Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                          Best Case Bankruptcy
                                                Case 18-51257        Doc 2   Filed 12/13/18   Page 9 of 9

 P.O. Box 776
 Mauldin, SC 29662
 Select Portfolio Servicing
 Attention: Officer
 P.O. Box 62250
 Salt Lake City, UT 84165-0250
 Servpro of Lexington Thomasville
 930 S. Salisbury St.
 Lexington, NC 27292
 Southern Credit Adjusters, Inc.
 2420 Professional Dr.
 Rocky Mount, NC 27804
 Springleaf Financial
 P.O. Box 64
 Evansville, IN 47701-0064
 Stern Recovery Services, Inc.
 P.O. Box 14899
 Greensboro, NC 27415
 Sprint
 6200 Sprint Parkway
 Overland Park, KS 66251
 US Bank National Association
 c/o Select Portfolio, Inc,, Servicer
 Attention: Officer
 3217 S. Decker Lake Dr
 Salt Lake City, UT 84119
 Verizon
 Bankruptcy Dept
 P.O. Box 3397
 Bloomington, IL 61702
 Wake Forest Baptist Health
 Lexington Medical Center
 P.O. Box 1817
 Lexington, NC 27293

 Date      December 13, 2018                                                     /s/ John A. Meadows
                                                                                 John A. Meadows 13237




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                          Best Case Bankruptcy
